NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                       November 16, 2015

      Hon. Michael T. Morgan                      Mr. Alan Molnoskey
      Freeman Mills, PC                           2011 St. Matthew St.
      400 W. Illinois, Ste. 120                   Gonzales, TX 78629
      Midland, TX 79701
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00027-CV
      Tr.Ct.No. 25,543
      Style:    Alan Molnoskey v. XOG Operating, LLC


             Appellant’s motion for rehearing en banc reconsideration in the above cause was
      this day DENIED by this Court.



                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch